Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/968,601, filed 9/4/2020.
A substitute specification was filed and has been entered.
Claims 1, 3, 5-6, 8-9, 11-13, 15-16 and 18 are amended, and claim 19 added. 
Claims 1-19 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: on page 1, line 17, page, 20, lines 17 and page 28, lines 1, 3 and 11, “lowed” should be “lowered”.  
As per below: on page 5, lines 13-14, “An end of the rotating disc is spaced from the positioning disc is fixedly connected to the roller tube” to “A side of the rotating disc spaced from the positioning disc is fixedly connected to the roller tube”, and on page 10, line 22, “far away” should be “spaced”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 3, “the positioning disc” has no antecedent basis.
In claim 9, line 3, “the rotating disc” has no antecedent basis.
In claim 9, line 4, “an end of the rotating disc is far away from the positioning disc” renders the metes and bounds of the claim unclear as to how the discs are related, specifically the term “far away”.  Also, it is not clear from the description how the rotating disc has an end spaced from the positioning disc, the end connected to the roller tube.  The figures show a side of the connecting disc of the rotating disc spaced from the positioning disc and connected to the roller tube.  By changing lines 4-5 to “a side of the rotating disc is spaced from the positioning disc, and the side of the rotating disc is fixedly connected to the roller tube” the rejection would be overcome.
In claim 16, line 2, “the first positioning plate” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yao(CN2352660; cited on the IDS) in view of Liang(CN2840111; cited on the IDS).
Regarding claims 1, 3 and 19, Yao discloses a cordless roller blind, comprising a roller tube(4), a blind fabric(see Fig. 1) wound around the roller tube and at least one brake device(2), wherein, a coil spring(5) is arranged in the roller tube(see Fig. 1), and a torsion force of the coil spring changes as the roller tube rotates; the torsion force of the coil spring and a weight of a hanging portion of the blind fabric are mutually balanced, and the blind fabric remains stationary at any position without an external force, the generating force of the automatic positioner 2 and the gravity of a hanging part of the blind body are balanced with each other; the blind body is stationary at any position without external force(a fixed steel bowl 7-1 of an elasticity adjuster 7, equivalent to an adjustment device for adjusting the pre-tensioning force of a coil spring is equipped with an elasticity adjustment shaft 7-2 with a fan-shaped notch; two positioning pins 7-3-1 and positioning pins 7-3-2 with  adjustment knobs 7-3 are inserted into the fan-shaped notch; the other end of the elasticity adjustment shaft 7-2 is inserted into a right positioning shaft square body 13-1; and the fixed steel bowl 7-1 is fastened to a right support 8 by means of a fixed clamping plate 16).
Yao lacks the brake device generating a frictional force.
Liang discloses a brake device(see pages 2-4, and Figs. 1-3): a screen(see abstract) is extended under the action of an external force, and a rotary tube is driven by the screen to rotate clockwise; the rotary tube drives a rubber pulley to rotate; and gears in a speed reduction gearbox drive a planetary gear system to make an accelerated movement, so that centrifugal brake shoes extend under the action of the acceleration centrifugal force for friction with a brake drum in the speed reduction gearbox to generate a braking force, the friction of the brake device is variable(see “MODE-FOR-INVENTION”).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the brake device of Yao with a braking device, such as disclosed by Liang, given that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 2, Yao and Liang disclose the blind of claim 1, wherein Liang discloses the friction of the brake device is variable, but lack the friction of the brake device specifically adjustable, and the friction in the brake device adjusted according to weight of different blinds.
The friction of the brake being adjustable and the device adjusted for different fabrics is considered a feature well within the purview of a skilled artisan to have determined given the intended use of the system and design requirements thereof. 
Regarding claim 11, Yao and Liang discloses the blind of claim 1, further comprising an adjusting device(3, 7, 8) for adjusting a pre-tightening force of the coil spring; the adjusting device comprises a fixing tube(3) and an adjusting disc(7/7-1, 7-2, 7-3); the fixing tube is fixedly connected to a first end of the coil spring(see Fig. 1), and the adjusting disc is fixedly connected to a second end of the coil spring(via 6 and 10, see Fig. 1); the fixing tube is located in the roller tube and fixed to the roller tube(see Fig. 1); the adjusting disc is fixed at an end of the roller tube(see Fig. 1).
Regarding claim 12, Yao and Liang disclose the cordless roller blind of claim 11, wherein, the adjusting device(7) further comprises a positioning piece(one of the elements of 7) and a second positioning plate(8), and the positioning piece and the second positioning plate are configured to cooperate with the adjusting disc(another of the elements of 7).
Regarding claim 13, Yao and Liang disclose the cordless roller blind of claim 11 12, wherein, the adjusting disc is located outside the roller tube(see Fig 7) and is adjusted by hands(via 7-3) or with a tool; an adjusting structure(7-3-1 an 7-3-2) of the adjusting disc is located between the roller tube and the second positioning plate(8).
Regarding claim 14, Yao and Liang disclose the cordless roller blind of claim 11, wherein, a positioning rod(11) is arranged between the fixing tube(3) and the adjusting disc(7), and the coil spring is sleeved on the positioning rod(see Figs. 8 and 9).
Regarding claim 15, Yao and Liang disclose the cordless roller blind of claim 11 12, wherein, clamping teeth(7-3-1, 7-3-2) are distributed on an edge of the adjusting disc(7-3), and a clamping handle(structure o 7-2 is considered the handle as they cooperate with 7-3-1 and 7-3-2) cooperating with the clamping teeth is arranged on the positioning piece.
	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao and Liang in view of Kirby(U.S. Pat. App. Publ. 2016/0369558; cited on PTO 892).
Yao and Liang disclose the cordless roller blind of claim 12, but lack the specific use of a mounting plate arranged between positioning plates in devices near ends of the tube.
Kirby discloses a roller blind having positioning plates(150, 160, see Fig. 1A) and a plate(140) with slots(see Fig. 1A) for receiving pins(162) cooperating with the slots between the plates.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the blind of Yao and Liang with a plate, such as disclosed by Kirby, in order to mount the blind to a supporting structure and make the blind more aesthetically pleasing to the user. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yao and Liang in view of Bergamaschi(9,523,236; cited on PTO 892).
Yao and Liang disclose the blind of claim 1, but lack the specific use of a bottom rod at a bottom end of the fabric.
Bergamaschi discloses a roller shade with a braking mechanism and a bottom rod(14) at a bottom of the fabric(12).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the blind or Yao and Liang with a bottom rod, such as disclosed by Bergamaschi, in order to have aided on the grasping and movement of the bottom edge of the fabric during use of the blind.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art of record shows a blind having a tube, a fabric wound on the tube, a coil spring, and a brake device, friction provided by the brake device and the brake device comprising a rotating disc and positioning disc in(in clearance fit with) the rotating disc. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/